Case 1:08-cr-00004-SEB-KPF Document 108 Filed 12/01/20 Page 1 of 1 PageID #: 2461




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  THE UNITED STATES OF AMERICA,                       )
                                                      )
                        Plaintiff,                    )
                                                      )
                 v.                                   )       1:08-cr-00004-SEB-KPF
                                                      )
  DALE RUSSELL,                                       )
                                                      )
                         Defendant.                   )

                         NOTICE OF SUBSTITUTION OF COUNSEL

         Comes now, John E. Childress, Acting United States Attorney for the Southern District of

  Indiana, by Bradley A. Blackington, Assistant United States Attorney for the Southern District

  of Indiana, and moves this Court to substitute Bradley A. Blackington, Assistant United States

  Attorney, as counsel in this case on behalf of the United States of America for the appearances

  of A. Brant Cook, Gayle Helart and Joe Howard Vaughn, whose appearances should be

  withdrawn.

                                               Respectfully submitted,

                                               JOHN E. CHILDRESS
                                               Acting United States Attorney

                                         By:   s/ Bradley A. Blackington
                                               Bradley A. Blackington
                                               Assistant United States Attorney
